Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.16 Page 1 of 145




                         TABLE OF CONTENTS



              EXHIBIT                            PAGE RANGE

                  A                                   1-127

                  B                                 128-129

                  C                                 130-136

                  D                                 137-138

                  E                                    139
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.17 Page 2 of 145




       EXHIBIT A
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.18 Page 3 of 145




                                                                         Exhibit A
                                                                          Page 1
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.19 Page 4 of 145




                                                                         Exhibit A
                                                                          Page 2
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.20 Page 5 of 145




                                                                         Exhibit A
                                                                          Page 3
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.21 Page 6 of 145




                                                                         Exhibit A
                                                                          Page 4
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.22 Page 7 of 145




                                                                         Exhibit A
                                                                          Page 5
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.23 Page 8 of 145




                                                                         Exhibit A
                                                                          Page 6
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.24 Page 9 of 145




                                                                         Exhibit A
                                                                          Page 7
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.25 Page 10 of 145




                                                                          Exhibit A
                                                                           Page 8
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.26 Page 11 of 145




                                                                          Exhibit A
                                                                           Page 9
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.27 Page 12 of 145




                                                                          Exhibit A
                                                                          Page 10
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.28 Page 13 of 145




                                                                          Exhibit A
                                                                          Page 11
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.29 Page 14 of 145




                                                                          Exhibit A
                                                                          Page 12
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.30 Page 15 of 145




                                                                          Exhibit A
                                                                          Page 13
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.31 Page 16 of 145




                                                                          Exhibit A
                                                                          Page 14
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.32 Page 17 of 145




                                                                          Exhibit A
                                                                          Page 15
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.33 Page 18 of 145




                                                                          Exhibit A
                                                                          Page 16
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.34 Page 19 of 145




                                                                          Exhibit A
                                                                          Page 17
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.35 Page 20 of 145




                                                                          Exhibit A
                                                                          Page 18
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.36 Page 21 of 145




                                                                          Exhibit A
                                                                          Page 19
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.37 Page 22 of 145




                                                                          Exhibit A
                                                                          Page 20
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.38 Page 23 of 145




                                                                          Exhibit A
                                                                          Page 21
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.39 Page 24 of 145




                                                                          Exhibit A
                                                                          Page 22
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.40 Page 25 of 145




                                                                          Exhibit A
                                                                          Page 23
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.41 Page 26 of 145




                                                                          Exhibit A
                                                                          Page 24
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.42 Page 27 of 145




                                                                          Exhibit A
                                                                          Page 25
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.43 Page 28 of 145




                                                                          Exhibit A
                                                                          Page 26
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.44 Page 29 of 145




                                                                          Exhibit A
                                                                          Page 27
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.45 Page 30 of 145




                                                                          Exhibit A
                                                                          Page 28
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.46 Page 31 of 145




                                                                          Exhibit A
                                                                          Page 29
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.47 Page 32 of 145




                                                                          Exhibit A
                                                                          Page 30
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.48 Page 33 of 145




                                                                          Exhibit A
                                                                          Page 31
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.49 Page 34 of 145




                                                                          Exhibit A
                                                                          Page 32
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.50 Page 35 of 145




                                                                          Exhibit A
                                                                          Page 33
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.51 Page 36 of 145




                                                                          Exhibit A
                                                                          Page 34
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.52 Page 37 of 145




                                                                          Exhibit A
                                                                          Page 35
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.53 Page 38 of 145




                                                                          Exhibit A
                                                                          Page 36
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.54 Page 39 of 145




                                                                          Exhibit A
                                                                          Page 37
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.55 Page 40 of 145




                                                                          Exhibit A
                                                                          Page 38
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.56 Page 41 of 145




                                                                          Exhibit A
                                                                          Page 39
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.57 Page 42 of 145




                                                                          Exhibit A
                                                                          Page 40
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.58 Page 43 of 145




                                                                          Exhibit A
                                                                          Page 41
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.59 Page 44 of 145




                                                                          Exhibit A
                                                                          Page 42
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.60 Page 45 of 145




                                                                          Exhibit A
                                                                          Page 43
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.61 Page 46 of 145




                                                                          Exhibit A
                                                                          Page 44
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.62 Page 47 of 145




                                                                          Exhibit A
                                                                          Page 45
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.63 Page 48 of 145




                                                                          Exhibit A
                                                                          Page 46
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.64 Page 49 of 145




                                                                          Exhibit A
                                                                          Page 47
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.65 Page 50 of 145




                                                                          Exhibit A
                                                                          Page 48
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.66 Page 51 of 145




                                                                          Exhibit A
                                                                          Page 49
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.67 Page 52 of 145




                                                                          Exhibit A
                                                                          Page 50
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.68 Page 53 of 145




                                                                          Exhibit A
                                                                          Page 51
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.69 Page 54 of 145




                                                                          Exhibit A
                                                                          Page 52
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.70 Page 55 of 145




                                                                          Exhibit A
                                                                          Page 53
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.71 Page 56 of 145




                                                                          Exhibit A
                                                                          Page 54
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.72 Page 57 of 145




                                                                          Exhibit A
                                                                          Page 55
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.73 Page 58 of 145




                                                                          Exhibit A
                                                                          Page 56
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.74 Page 59 of 145




                                                                          Exhibit A
                                                                          Page 57
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.75 Page 60 of 145




                                                                          Exhibit A
                                                                          Page 58
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.76 Page 61 of 145




                                                                          Exhibit A
                                                                          Page 59
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.77 Page 62 of 145




                                                                          Exhibit A
                                                                          Page 60
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.78 Page 63 of 145




                                                                          Exhibit A
                                                                          Page 61
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.79 Page 64 of 145




                                                                          Exhibit A
                                                                          Page 62
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.80 Page 65 of 145




                                                                          Exhibit A
                                                                          Page 63
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.81 Page 66 of 145




                                                                          Exhibit A
                                                                          Page 64
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.82 Page 67 of 145




                                                                          Exhibit A
                                                                          Page 65
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.83 Page 68 of 145




                                                                          Exhibit A
                                                                          Page 66
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.84 Page 69 of 145




                                                                          Exhibit A
                                                                          Page 67
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.85 Page 70 of 145




                                                                          Exhibit A
                                                                          Page 68
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.86 Page 71 of 145




                                                                          Exhibit A
                                                                          Page 69
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.87 Page 72 of 145




                                                                          Exhibit A
                                                                          Page 70
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.88 Page 73 of 145




                                                                          Exhibit A
                                                                          Page 71
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.89 Page 74 of 145




                                                                          Exhibit A
                                                                          Page 72
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.90 Page 75 of 145




                                                                          Exhibit A
                                                                          Page 73
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.91 Page 76 of 145




                                                                          Exhibit A
                                                                          Page 74
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.92 Page 77 of 145




                                                                          Exhibit A
                                                                          Page 75
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.93 Page 78 of 145




                                                                          Exhibit A
                                                                          Page 76
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.94 Page 79 of 145




                                                                          Exhibit A
                                                                          Page 77
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.95 Page 80 of 145




                                                                          Exhibit A
                                                                          Page 78
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.96 Page 81 of 145




                                                                          Exhibit A
                                                                          Page 79
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.97 Page 82 of 145




                                                                          Exhibit A
                                                                          Page 80
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.98 Page 83 of 145




                                                                          Exhibit A
                                                                          Page 81
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.99 Page 84 of 145




                                                                          Exhibit A
                                                                          Page 82
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.100 Page 85 of 145




                                                                          Exhibit A
                                                                          Page 83
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.101 Page 86 of 145




                                                                          Exhibit A
                                                                          Page 84
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.102 Page 87 of 145




                                                                          Exhibit A
                                                                          Page 85
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.103 Page 88 of 145




                                                                          Exhibit A
                                                                          Page 86
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.104 Page 89 of 145




                                                                          Exhibit A
                                                                          Page 87
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.105 Page 90 of 145




                                                                          Exhibit A
                                                                          Page 88
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.106 Page 91 of 145




                                                                          Exhibit A
                                                                          Page 89
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.107 Page 92 of 145




                                                                          Exhibit A
                                                                          Page 90
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.108 Page 93 of 145




                                                                          Exhibit A
                                                                          Page 91
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.109 Page 94 of 145




                                                                          Exhibit A
                                                                          Page 92
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.110 Page 95 of 145




                                                                          Exhibit A
                                                                          Page 93
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.111 Page 96 of 145




                                                                          Exhibit A
                                                                          Page 94
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.112 Page 97 of 145




                                                                          Exhibit A
                                                                          Page 95
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.113 Page 98 of 145




                                                                          Exhibit A
                                                                          Page 96
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.114 Page 99 of 145




                                                                          Exhibit A
                                                                          Page 97
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.115 Page 100 of 145




                                                                           Exhibit A
                                                                           Page 98
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.116 Page 101 of 145




                                                                           Exhibit A
                                                                           Page 99
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.117 Page 102 of 145




                                                                          Exhibit A
                                                                          Page 100
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.118 Page 103 of 145




                                                                          Exhibit A
                                                                          Page 101
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.119 Page 104 of 145




                                                                          Exhibit A
                                                                          Page 102
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.120 Page 105 of 145




                                                                          Exhibit A
                                                                          Page 103
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.121 Page 106 of 145




                                                                          Exhibit A
                                                                          Page 104
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.122 Page 107 of 145




                                                                          Exhibit A
                                                                          Page 105
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.123 Page 108 of 145




                                                                          Exhibit A
                                                                          Page 106
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.124 Page 109 of 145




                                                                          Exhibit A
                                                                          Page 107
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.125 Page 110 of 145




                                                                          Exhibit A
                                                                          Page 108
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.126 Page 111 of 145




                                                                          Exhibit A
                                                                          Page 109
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.127 Page 112 of 145




                                                                          Exhibit A
                                                                          Page 110
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.128 Page 113 of 145




                                                                          Exhibit A
                                                                          Page 111
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.129 Page 114 of 145




                                                                          Exhibit A
                                                                          Page 112
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.130 Page 115 of 145




                                                                          Exhibit A
                                                                          Page 113
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.131 Page 116 of 145




                                                                          Exhibit A
                                                                          Page 114
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.132 Page 117 of 145




                                                                          Exhibit A
                                                                          Page 115
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.133 Page 118 of 145




                                                                          Exhibit A
                                                                          Page 116
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.134 Page 119 of 145




                                                                          Exhibit A
                                                                          Page 117
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.135 Page 120 of 145




                                                                          Exhibit A
                                                                          Page 118
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.136 Page 121 of 145




                                                                          Exhibit A
                                                                          Page 119
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.137 Page 122 of 145




                                                                          Exhibit A
                                                                          Page 120
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.138 Page 123 of 145




                                                                          Exhibit A
                                                                          Page 121
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.139 Page 124 of 145




                                                                          Exhibit A
                                                                          Page 122
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.140 Page 125 of 145




                                                                          Exhibit A
                                                                          Page 123
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.141 Page 126 of 145




                                                                          Exhibit A
                                                                          Page 124
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.142 Page 127 of 145




                                                                          Exhibit A
                                                                          Page 125
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.143 Page 128 of 145




                                                                          Exhibit A
                                                                          Page 126
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.144 Page 129 of 145




                                                                          Exhibit A
                                                                          Page 127
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.145 Page 130 of 145




         EXHIBIT B
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.146 Page 131 of 145




                                                                          Exhibit B
                                                                          Page 128
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.147 Page 132 of 145




                                                                          Exhibit B
                                                                          Page 129
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.148 Page 133 of 145




         EXHIBIT C
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.149 Page 134 of 145




       1   Ronald A. McIntire, Bar No. 127407
           RMcIntire@perkinscoie.com
       2   Carrie Akinaka, Bar No. 324284
           CAkinaka@perkinscoie.com
       3   PERKINS COIE LLP
           1888 Century Park E., Suite 1700
       4   Los Angeles, CA 90067-1721
           Telephone: 310.788.9900
       5   Facsimile: 310.788.3399

       6   Attorneys for Defendants
           A10 Capital, LLC; A10 Capital Holding Company,
       7   LLC; A10 Permanent Asset Financing 2017-II,
       8   LLC; and A10 REIT Holdings, LLC

       9
                            SUPERIOR COURT OF THE STATE OF CALIFORNIA
      10
                                       FOR THE COUNTY OF SAN DIEGO
      11
           E-Z LIVING, LLC,                                 Case No. 37-2021-00023914-CU-BT-CTL
      12
                                 Plaintiff,
      13                                                    [Honorable Judge Gregory W. Pollack, Dept.
                  v.                                        C-71]
      14
           A10 CAPITAL, LLC; A10 CAPITAL                    DEFENDANTS A10 CAPITAL, LLC; A10
      15   HOLDING COMPANY, LLC; A10                        CAPITAL HOLDING COMPANY, LLC;
           PERMANENT ASSET FINANCING 2017-                  A10 PERMANENT ASSET FINANCING
      16   II, LLC; A10 REIT HOLDINGS, LLC; and             2017-II, LLC; A10 REIT HOLDINGS,
           DOES 1-20,
      17                                                    DEFENSES TO PLAINTIFF E-Z LIVING,
                                 Defendants,
      18                                                    FOR JURY TRIAL

      19
                                                            Action Filed: June 1, 2021
      20                                                    Trial Date: Not Set

      21

      22          TO THE COURT AND ALL PARTIES AND THEIR RESPECTIVE ATTORNEYS

      23   OF RECORD:

      24          Defendants A10 Capital, LLC; A10 Capital Holding Company, LLC; A10 Permanent

      25   Asset Financing 2017-II, LLC; and A10 REIT Hold

      26   hereby answer Plaintiff E-Z Livi                               t filed on June 1, 2021 (the

      27

      28

                                                      -1-
                                                                                  ANSWER TO COMPLAINT
                                                                                                   152959867 1


                                                                                                 Exhibit C
                                                                                                 Page 130
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.150 Page 135 of 145




       1                                          GENERAL DENIAL

       2          Pursuant to California Code of Civil Procedure section 431.30(d), Defendants deny

       3   generally each and every allegation of the Complaint, and the whole thereof, including each and

       4   every purported cause of action set forth therein, and specifically deny that Plaintiff has sustained

       5   injury or damage in the sum alleged or in any other sum or sums or at all, and that Plaintiff is

       6   entitled to any relief as a result of any act, conduct, or omission of Defendants.

       7                                     AFFIRMATIVE DEFENSES

       8          Defendants allege the following affirmative defenses. Defendants reserve the right to

       9   assert any and all additional affirmative defenses in the event discovery demonstrates that any

      10   such defense is appropriate or applicable.

      11                                  FIRST AFFIRMATIVE DEFENSE

      12                                   (Failure to State a Cause of Action)

      13          Each and every allegation and claim for relief contained in the Complaint fails to allege

      14   facts sufficient to constitute a claim upon which relief can be granted or state a cause of action

      15   against Defendants.

      16                                SECOND AFFIRMATIVE DEFENSE

      17                                         (Statute of Limitations)

      18          The Complaint is barred in whole in part by the applicable statutes of limitations.

      19                                 THIRD AFFIRMATIVE DEFENSE

      20                                                 (Laches)

      21          The Complaint is barred in whole in part by the doctrine of laches.

      22                                FOURTH AFFIRMATIVE DEFENSE

      23                                          (Estoppel and Waiver)

      24          The Complaint is barred in whole in part by the doctrines of estoppel and waiver.

      25                                  FIFTH AFFIRMATIVE DEFENSE

      26                                             (Unclean Hands)

      27          The Complaint is barred in whole or in

      28
                                                            -2-
                                                                                       ANSWER TO COMPLAINT

                                                                                                        152959867 1


                                                                                                      Exhibit C
                                                                                                      Page 131
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.151 Page 136 of 145




       1                                    SIXTH AFFIRMATIVE DEFENSE

       2                                        (Failure to Mitigate Damages)

       3          Plaintiff has failed to mitigate damages or losses, if any, and is therefore barred from any

       4   recovery against Defendants.

       5                                  SEVENTH AFFIRMATIVE DEFENSE

       6                         (Impossibility and/or Impracticability and/or Inequity)

       7          The Complaint is barred in whole or in part by the doctrines of impossibility,

       8   impracticability, and/or inequity.

       9                                   EIGHTH AFFIRMATIVE DEFENSE

      10                                  (Contributory or Comparative Negligence)

      11                                                     the negligence and/or conduct and/or omissions

      12   of Plaintiff or other persons and/or entities other than Defendants and for whose acts Defendants

      13   has no legal responsibility.

      14                                   NINTH AFFIRMATIVE DEFENSE

      15                                          (Ratification and Excuse)

      16          The Complaint is barred in whole or in part because any mistakes, errors, or omissions by

      17   Defendants have been knowingly excused and/or ratified by Plaintiff.

      18                                   TENTH AFFIRMATIVE DEFENSE

      19                                      (Intervening/Superseding Cause)

      20                                                     events, occurrences or conduct constituting an

      21   intervening or superseding cause.

      22                                  ELEVENTH AFFIRMATIVE DEFENSE

      23                                                 (Ripeness)

      24                                                           ripe for adjudication as there is no actual

      25   controversy between the parties.

      26

      27

      28
                                                             -3-
                                                                                         ANSWER TO COMPLAINT

                                                                                                          152959867 1


                                                                                                        Exhibit C
                                                                                                        Page 132
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.152 Page 137 of 145




       1                                TWELFTH AFFIRMATIVE DEFENSE

       2                            (Not the Result of Act or Omission of Defendants)

       3                                                    sult of or caused by any act or omission of

       4   Defendants, or its employees, agents, or officers, at any material time alleged in the Complaint.

       5                              THIRTEENTH AFFIRMATIVE DEFENSE

       6                                   (Result of Act or Omission of Others)

       7          Defendants is informed and on that basis allege that any and all acts or omissions which

       8                                          if any, were caused by third parties not controlled or employed

       9   by Defendants, and therefore, Defendants are not liable for the alleged losses, if any.

      10                             FOURTEENTH AFFIRMATIVE DEFENSE

      11

      12          Each and every allegation and claim for relief contained in the Complaint fails to allege

      13   facts sufficient to support Plaint

      14                               FIFTEENTH AFFIRMATIVE DEFENSE

      15                                                  (No Injury)

      16          Plaintiff has not sustained the losses alleged in the Cross-Complaint, or any other losses,

      17   damages, or injuries. Therefore, no recovery may be had from Defendants.

      18                               SIXTEENTH AFFIRMATIVE DEFENSE

      19                                              (Vague/Uncertain)

      20          The Complaint and each cause of action alleged therein is vague and uncertain.

      21                            SEVENTEENTH AFFIRMATIVE DEFENSE

      22                                        (Improper Measure of Damages)

      23          Plaintiff alleges and/or seeks to recover an improper measure of damages.

      24                             EIGHTEENTH AFFIRMATIVE DEFENSE

      25                                                   (Consent)

      26          The claims in the Complaint are barred in whole or in part by the doctrines of consent,

      27   acquiescence and/or ratification.

      28
                                                              -4-
                                                                                        ANSWER TO COMPLAINT

                                                                                                           152959867 1


                                                                                                          Exhibit C
                                                                                                          Page 133
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.153 Page 138 of 145




       1                              NINETEENTH AFFIRMATIVE DEFENSE

       2                                         (Mistake of Fact/Law)

       3                                             stake of fact or mistake of law.

       4                              TWENTIETH AFFIRMATIVE DEFENSE

       5                                 (Failure to Take Adequate Precautions)

       6          Plaintiff failed to take precautions which would have avoided and/or diminished losses, if

       7   any.

       8                           TWENTY-FIRST AFFIRMATIVE DEFENSE

       9                                        (Unreasonable Conduct)

      10          Plaintiff should be denied recovery under the Complaint, and for each cause of action

      11   thereof, because Defendants are informed and on

      12   manifestly unreasonable.

      13                          TWENTY-SECOND AFFIRMATIVE DEFENSE

      14                                         (No Punitive Damages)

      15                                    Defendants for punitive damages are barred because Plaintiff

      16   fails to allege facts or conduct by Defendants sufficient to establish a claim for exemplary or

      17   punitive damages.

      18                           TWENTY-THIRD AFFIRMATIVE DEFENSE

      19                                              (Good Faith)

      20          Plaintiff is not entitled to the relief alleged in the Complaint because Defendants acted in

      21   good faith.

      22                          TWENTY-FOURTH AFFIRMATIVE DEFENSE

      23                                          (Unjust Enrichment)

      24                                                             or cause of action therein, is barred to the

      25   extent that any award to Plaintiff in this action would constitute unjust enrichment.

      26

      27

      28
                                                            -5-
                                                                                        ANSWER TO COMPLAINT

                                                                                                        152959867 1


                                                                                                       Exhibit C
                                                                                                       Page 134
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.154 Page 139 of 145




       1                           TWENTY-FIFTH AFFIRMATIVE DEFENSE

       2                                         (Speculative Damages)

       3          Plaintiff cannot recover any of the alleged damages in the Complaint because such

       4   damages, if any, are too speculative to be recovered at law.

       5                          PRAYER FOR RELIEF AND JURY DEMAND

       6          WHEREFORE, Defendants pray for a jury trial and for other relief as follows:

       7          1.      That Plaintiff takes nothing against Defendants;

       8          2.      That the Complaint against Defendants be dismissed with prejudice;

       9          3.      That judgment be entered in favor of Defendants;

      10          4.      That Defendants recover all costs of suit incurred herein, including reasonable

      11

      12          5.      That the Court orders such other relief as is just and appropriate in the

      13                  circumstances.

      14

      15                                                      PERKINS COIE LLP
           DATED: July 13, 2021
      16
                                                              By: /s/ Ronald A. McIntire
      17
                                                                  Ronald A. McIntire, Bar No. 127407
      18                                                          RMcIntire@perkinscoie.com
                                                                  Carrie Akinaka, Bar No. 324284
      19                                                          CAkinaka@perkinscoie.com
                                                                  Attorneys for Defendants A10 Capital,
      20                                                          LLC; A10 Capital Holding Company,
                                                                  LLC; A10 Permanent Asset Financing
      21                                                          2017-II, LLC; and A10 REIT Holdings,
                                                                  LLC
      22

      23

      24

      25

      26

      27

      28
                                                            -6-
                                                                                       ANSWER TO COMPLAINT

                                                                                                       152959867 1


                                                                                                      Exhibit C
                                                                                                      Page 135
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.155 Page 140 of 145




       1                                          PROOF OF SERVICE

       2            I, Jenna DeRosier, declare: I am a citizen of the United States and employed in Los

       3    Angeles County, California. I am over the age of eighteen years and not a party to the within-

       4    entitled action. My business address is 1888 Century Park E., Suite 1700, Los Angeles,

       5    California 90067-1721. On July 13, 2021, I served a copy of the within document(s):

       6            DEFENDANTS A10 CAPITAL, LLC; A10 CAPITAL HOLDING
       7            COMPANY, LLC; A10 PERMANENT ASSET FINANCING 2017-II, LLC;
                                            ANSWER AND AFFIRMATIVE
       8            DEFENSES TO PLAINTIFF E-Z
                    DEMAND FOR JURY TRIAL
       9
                            by placing the document(s) listed above in a sealed envelope with postage thereon
       10
                            fully prepaid, the United States mail at Los Angeles, California addressed as set
       11                   forth below.
                            by placing the document(s) listed above in a sealed Federal Express envelope and
       12                   affixing a pre-paid air bill, and causing the envelope to be delivered to a Federal
                            Express agent for delivery.
       13                   by personally delivering the document(s) listed above to the person(s) at the
                            address(es) set forth below.
       14
                            by transmitting via my electronic service address (JDeRosier@perkinscoie.com)
       15                   the document(s) listed above to the person(s) at the e-mail address(es) set forth
                            below.
       16
                F. Bari Nejadpour
       17       LA LAW INC APC
                8383 Wilshire Blvd., Suite 630
       18
                Beverly Hills, CA 90211
       19       admin@lalawinc.com

       20       Attorneys for Plaintiff E-Z Living LLC
       21

       22           I declare under penalty of perjury under the laws of the State of California that the above
       23   is true and correct.
       24           Executed on July 13, 2021 at Los Angeles, California.
       25

       26                                                 /s/ Jenna DeRosier
                                                          Jenna DeRosier
       27

       28
                                                             -1-
                                                                                             PROOF OF SERVICE
                                                                                                        151283899 1



                                                                                                      Exhibit C
                                                                                                      Page 136
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.156 Page 141 of 145




         EXHIBIT D
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.157 Page 142 of 145




                                                                          Exhibit D
                                                                          Page 137
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.158 Page 143 of 145




                                                                          Exhibit D
                                                                          Page 138
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.159 Page 144 of 145




         EXHIBIT E
Case 3:21-cv-01270-W-BLM Document 1-3 Filed 07/14/21 PageID.160 Page 145 of 145




                                                          This Space For Office Use Only




  There has been no change in any of the information contained in the
  previous complete Statement of Information filed with the California
  Secretary of State.




                                                                 2017 California Secretary of State
                                                                    www.sos.ca.gov/business/be

                                                                                         Exhibit E
                                                                                         Page 139
